UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1619


BONONO MOBOMBO,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 21, 2010                 Decided:   December 3, 2010


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.        Tony West, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Jeffery R.
Leist,   Office   of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bonono Mobombo, a native and citizen of the Democratic

Republic of the Congo, petitions for review of an order of the

Board    of   Immigration   Appeals     (“Board”)     dismissing     his    appeal

from the immigration judge’s decision denying his applications

for asylum, withholding of removal and withholding under the

Convention     Against   Torture    (“CAT”)     and     denying    asylum    as   a

derivative beneficiary based on his wife’s asylee status.                         We

deny the petition for review.

              Under 8 U.S.C. § 1158(b)(3) (2006), a spouse of an

alien    granted   asylum   may    be   granted   the    same     status    if   the

spouse   accompanied     the   alien    or   followed    to   join   the    alien.

Under 8 C.F.R. § 1208.21(c) (2010), the procedure for seeking

derivative status for a spouse not included in the refugee’s

asylum application is as follows:

     When a spouse or child of an alien granted asylum is
     in the United States, but was not included in the
     asylee’s    application,    the    asylee   may   request
     accompanying or following-to-join benefits for his/her
     spouse or child by filing for each qualifying family
     member a separate Form I-730, Refugee/Asylee Relative
     Petition, and supporting evidence, with the designated
     Service office, regardless of the status of that
     spouse or child in the United States.           A recent
     photograph of each derivative must accompany the Form
     I-730.    The photograph must clearly identify the
     derivative, and will be made part of the derivative’s
     immigration    record   for    identification   purposes.
     Additionally, a separate Form I-730 must be filed by
     the asylee for each qualifying family member before
     February 28, 2000, or within 2 years of the date in
     which he/she was granted asylum status, whichever is

                                        2
       later, unless it is determined by the Service that
       this period should be extended for humanitarian
       reasons.

               The Board held that without an approved Form I-730,

the immigration judge could not grant Mobombo asylum based on

his wife’s status.               We review legal issues de novo, “affording

appropriate deference to the [Board]’s interpretation of the INA

and any attendant regulations.”                    Li Fang Lin           v. Mukasey, 517

F.3d 685, 691-92 (4th Cir. 2008).                    “[A]s the holder of much of

the Attorney General’s delegated power, the [Board] should be

accorded Chevron * deference as it gives ambiguous statutory terms

concrete           meaning       through       a      process       of      case-by-case

adjudication.”            Fernandez v. Keisler, 502 F.3d 337, 344 (4th

Cir.       2007)    (internal     quotation        marks    omitted).       Because       the

procedure          of   filing    an   I-730       and     having   it    granted    as    a

predicate to seeking derivative status is a “creature” of the

Attorney      General’s      regulations,          “his    interpretation     of     it    is

. . . controlling unless plainly erroneous or inconsistent with

the regulation.”             Auer v. Robbins, 519 U.S. 452, 461 (1997)

(alteration         added)    (internal    quotation          marks      omitted).        We

conclude the Board’s interpretation controls in this instance

and there was no error.


       *
       Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
467 U.S. 837 (1984).



                                               3
                Insofar as Mobombo sought asylum and withholding of

removal     by    filing      his    own       application,        we    find    substantial

evidence supports the denial of relief.                       The INA authorizes the

Attorney General to confer asylum on any refugee.                                    8 U.S.C.

§ 1158(a) (2006).          It defines a refugee as a person unwilling or

unable to return to his native country “because of persecution

or   a    well-founded        fear     of      persecution       on     account      of    race,

religion, nationality, membership in a particular social group,

or     political       opinion.”           8    U.S.C.    §   1101(a)(42)(A)             (2006).

“Persecution          involves       the       infliction     or        threat      of    death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                      Qiao Hua Li v. Gonzales, 405

F.3d     171,    177   (4th     Cir.    2005)        (internal     quotation        marks    and

citations omitted).

                An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);     see    8    C.F.R.    §     1208.13(a)        (2010),        and   can    establish

refugee status based on past persecution in his native country

on account of a protected ground.                         8 C.F.R. § 1208.13(b)(1)

(2010).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”          Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).



                                                 4
            Without   regard     to    past    persecution,        an       alien    can

establish   a    well-founded    fear    of    persecution        on    a    protected

ground.     Ngarurih,     371   F.3d    at    187.     The   well-founded           fear

standard contains both a subjective and an objective component.

The objective element requires a showing of specific, concrete

facts that would lead a reasonable person in like circumstances

to fear persecution.        Gandziami-Mickhou v. Gonzales, 445 F.3d

351, 353 (4th Cir. 2006).

            A   determination    regarding      eligibility        for      asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                      INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).               Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                  This court will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,     “[t]he    agency      decision      that    an    alien      is     not

eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

                                        5
           In Mobombo’s case, substantial evidence supports the

finding that he did not have a well-founded fear of persecution.

We also conclude that the denial of asylum based on humanitarian

grounds    was     not   an    abuse     of    discretion.        See     8    C.F.R.

§ 208.13(b)(1)(iii) (2010).

           Accordingly,       we   deny       the   petition   for     review.      We

dispense    with     oral     argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          6